Case 2:19-cv-02553-DOC-SP Document 49 Filed 03/08/21 Page 1 of 1 Page ID #:251



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    MICHAEL R. SPENGLER,                )   Case No. CV 19-2553-DOC (SP)
 12                                        )
                            Plaintiff,     )
 13                                        )   ORDER ACCEPTING FINDINGS AND
                      v.                   )   RECOMMENDATION OF UNITED
 14                                        )   STATES MAGISTRATE JUDGE
       T.T.C.F. PHARMACY, et al.,          )
 15                                        )
                            Defendants.    )
 16                                        )
       ___________________________         )
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
 19 on file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Plaintiff has not filed any written Objections to the Report within the time permitted.
 21 The Court accepts the findings and recommendation of the Magistrate Judge.
 22      IT IS THEREFORE ORDERED that defendants’ Motion to Dismiss is
 23 granted, and Judgment will be entered dismissing the Complaint and this action
 24 without leave to amend.
 25
 26 DATED: _________________
           0DUFK                          ______________________________
 27                                               HONORABLE DAVID O. CARTER
                                                  UNITED STATES DISTRICT JUDGE
 28
